Emery, V. C.
This is an application on behalf of a holder of common stock to enjoin the conversion referred to in the Berger Case, and was argued with the application in that case by Mr. Edward A. Day for Rajonond.
In the view which I take of this case ait present, the common stockholder occupies a position entirely different from that of a preferred stockholder.
The reason upon which I base my conclusions as to the illegality of the plan, in reference to a preferred stockholder, is that the plan is a preferential distribution among the holders of preferred stock of assets made available on a reduction of the. preferred stock. So- far as the common stockholder is concerned, if all the preferred stockholders are satisfied with this distribution, I see no reason for the common stockholder to complain, because at the time of the organization of this company and the issuing of the common stock all companies had the right to reduce any class of their stock. So far as the common stockholder is concerned, this is a reduction of the preferred stock, and a distribution of assets arising from the reduction, and, so far as I now look at it, it is of no concern to any holders of the common stock whether, as between themselves, the preferred stockholders get their equal shares or not. Standing merely as *831a common stockholder, I do> not see that he has any right to question the plan. The difference in the status was not suggested at the argument, and if counsel desires to be heard further upon that point of view, I will delay the decision of this case, otherwise I will advise an order that the application for preliminary injunction, be denied.
Per Curiam.
Eor the reasons given in the opinion of Justice Van Syckel, in the case of Berger v. United States Steel Corporation, ante p. 809, the order of the court of chancery is affirmed, with costs in this court and the court below.
For affirmance—The Chief-Justice, Van Syckel, Collins, Fort, Ga'rretson, Hendrickson, Bogert, Vroom—8.
For reversal—Garrison, Pitney, Voorhees—3.